FILED
Western District of Washington

at Seattle
MAY < 1 2020
MARIKC L. WA :
OF THE G AN KAUR ny E James Lunt
2537 E. Edgewood Ave.
Mesa, AZ 85204
May 4, 2020

Bankruptcy Judge

Case of Northwest Territorial Mint LLC
700 Stewart St Room 6301

Seattle, WA 98101

Dear Judge,

This is to plead the need to control and limit the fees for the trustee and attorneys in this case.
When it was filed it was declared that there would be funds available to distribute to creditors.
However, it appears that the excessive fees being charged will never end and will consume all assets
available so that there is nothing for creditors. | was overwhelmed today to receive a mailing including
878 pages of documents. Can’t this please stop and get resolved so that there is an end put on these
excessive fees. | would hope that the purpose of our judicial system is to produce creditors and not to
enrich the attorneys and trustees who are supposed to be looking after the creditor's interests.

Sincerely,

E. James Lunt

Case 16-11767-CMA Doc 2252 Filed 05/11/20 Ent. 05/11/20 13:24:04 Pg.1of1
